Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                  Pro Se Notices of Participation Page 1 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                  Pro Se Notices of Participation Page 2 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                  Pro Se Notices of Participation Page 3 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                  Pro Se Notices of Participation Page 4 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                  Pro Se Notices of Participation Page 5 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                  Pro Se Notices of Participation Page 6 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                  Pro Se Notices of Participation Page 7 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                  Pro Se Notices of Participation Page 8 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                  Pro Se Notices of Participation Page 9 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 10 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 11 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 12 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 13 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 14 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 15 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 16 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 17 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 18 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 19 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 20 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 21 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 22 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 23 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 24 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 25 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 26 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 27 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 28 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 29 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 30 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 31 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 32 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 33 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 34 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 35 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 36 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 37 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 38 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 39 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 40 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 41 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 42 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 43 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 44 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 45 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 46 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 47 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 48 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 49 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 50 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 51 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 52 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 53 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 54 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 55 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 56 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 57 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 58 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 59 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 60 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 61 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 62 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 63 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 64 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 65 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 66 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 67 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 68 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 69 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 70 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 71 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 72 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 73 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 74 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 75 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 76 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 77 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 78 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 79 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 80 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 81 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 82 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 83 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 84 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 85 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 86 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 87 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 88 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 89 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 90 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 91 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 92 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 93 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 94 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 95 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 96 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 97 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 98 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 99 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 100 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 101 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 102 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 103 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 104 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 105 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 106 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 107 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 108 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 109 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 110 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 111 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 112 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 113 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 114 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 115 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 116 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 117 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 118 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 119 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 120 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 121 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 122 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 123 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 124 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 125 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 126 of 142
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31   Desc:
                 Pro Se Notices of Participation Page 127 of 142
Case:17-03283-LTS
SRF 30944
                   Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31                                 Desc:
                 Pro Se Notices of Participation Page 128 of 142
*THIS NOTICE MUST BE FILED AND SERVED ON OR BEFORE APRIL 16, 2019*


                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF PUERTO RICO



In re:


THE FINANCIAL OVERSIGHT AND                                         PROMESA                     r.



MANAGEMENT BOARD FOR PUERTO RICO,                                   Title III                             •-.n




                 as representative of                               Case No. 17-BK-3283 (LTS) -o

THE COMMONWEALTH OF PUERTO RICO et ai,                              (Jointly Administered t

                 Debtors.
                                                            •X


                    NOTICE OF PARTICIPATION IN OMNIBUS OBJECTION
                 TO CLAIMS FILED OR ASSERTED BY HOLDERS OF CERTAIN
                     COMMONWEALTH GENERAL OBLIGATION BONDS

       This Notice of Participation must be served and filed no later than April 16,2019 in
accordance with the instructions set forth at the end of this document.

        The party identified below ( Participant") hereby advises the Objectors that it intends 10
participate m the litigation of the Omnibus Objection of the Financial Oversight and Management Boar^,
Acting Through its Special Claims Committee, and the Official Committee ofUnsecured Creditors,
Pursuant to Bcmhmptcy Code Section 502 and Bankruptcy Rule 3007, to Claims Filed or Asserted by
Holders of Certain Commonwealth General Obligation Bonds, dated January 14, 2019 [Docket No. 4784]
(the Objection"), which asserts that all claims that have been or may be asserted against the
Commonwealth of Puerto Rico on account of general obligation bonds issued by the Commonwealth in or
after 2012 (the "Challeneed GO Bonds") arc invalid.

       To ensure full participation rights in the litigation of the Objection, Participant provides all of the
information requested in items 1 through 3 below:

1. Participant s contact information, including email address, and that of its counsel, ir any;

Participant Name and Contact Information Counsel Coutact Information Of any)


^yif^T)^ L\{^D ~T^c\\5
Participant NameL / (J Finn Name (if applicable)


Contact Person (if Participant is not an individual) Contact Persoia

vfyvu-UYjA (°.\^nL\Q^ WkK^^ I ^ (-6)^
Email Address 'J Email Address
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31                               Desc:
SRF 30944
                 Pro Se Notices of Participation Page 129 of 142


Address line I Address line ;

 tp11tl1 Lln/A^ 'lk
Address line 2 _ Address line 2

'Pr. [m D^.^ ^11 ^
City, State Zip Code City, State Zip Code
^-/?
country                              Country


2. Participant advises that it (choose one of the following by marking X" in the appropriate space;.

                    intends to support the relief requested in the Objection (i.e.. Participant
            believes the Court should find that the Challenged GO Bonds are invalid'): or

               ^__intends to oppose the relief requested in the Objection (i.e.. Participant
            believes that the Court should find that the Challenged GO Bonds are valid)

3. If Participant is not a holder of a Challenged GO Bond, it can skip to the end of this Notice and
         ^^n. If Participant is a holder of one or more Challenged GO Bonds, Participant must respond to
        the following paragraphs (a) and (b) to the best of Participant's knowledge.

            (a) Provide the CUSIP Numbers of all Challenged GO Bonds held by Participant:
                     ^Z^\^\ mi\L^
                      '^i^Lfi^
            (b) Did Participant purchase any^xfjts Challenged GO Bonds in whole or in part on the
                    secondary market? YES or(^(^(please circle one).




                                 T
By: ^


                L</? "fr4^


    Title (if Participant is not an Individual)

        Q^O.^Ulcf
    Date
      ite

Instructions for Serving and Filing Notice of Participation: This Notice of Participation must be (i)
served by email on the Notice Parties set forth in paragraph 8 of the Objection Procedures and (ii) filed
electronically with the District Court pursuant to its Electronic Case Filing procedures. If the
Participant is not represented by counsel, the Participant may file a paper copy of this Notice of
Participation with the District Court by delivering such Notice of Participation by mail or by hand
addressed to: The Clerk of the United States District Court for the District of Puerto, Room 150
Federal Building, 150 Carlos Chardon Avenue, San Juan, PR 00918-1767.
                              •uieBe - apAasj sseeid 'sisew jeujnsuoo-isod UJQJI epeiu si edoieAua sjm
                                                                                                         0
                                                                                             0
                       ^             ?>s                                                     yo   m ^3?
                                     ro2z
                                     mcc
                                     r-(S5i
                       ri*
                       !lfi                                                                  I    x
                                                                                             p?    -a
                                     IIs                                                     u*                                             9>
                                                                                                                                            I
                                        tnZ                                                                                                 </)
                                     roo^                                                    tn
                                     mmm                                                     m                                              s
                                     »o2
                                     mr-z
                       8§                                                                    5
                                                                                             <
                                                                                                  7}
                                                                                             n                                              ~<
                                     lit
                                     itl                                                     m     m                                        I
                                     OQ?"                                                    z                                              3
                                        zrr                                                  d
                                                                                             T.
                                                                                             m
                                                                                             w
                                                                                                   0) ^^
                                                                                                   0) +-<
                                                                                                           II                                r"
                                                                                                                                             I
                                                                                                           -.~1

              QWsf]
               Pn S?D
                .1?^
               bll^£]
             i^l'sW?;
                  ^ c ??^'
                   "" x ^'l. ^

                       iS ? ^?3
                       )<L^(£ ^I
                    ^^T^  i                                                                                                                 9>
                                                                                                                                             I
                    -s Hs?s                                                                                                                  t/>
                            ^"^ rf ^>                                                                                                        a

                        ^                                                                                                                    -<
                        <p ^y lu)
                               |U^
                                                                                                                                             I
                                                                                                                                             3
                                                                                                                                            t^
                                                                                                                                             I
                                                                                                                                                                              Pro Se Notices of Participation Page 130 of 142




                                                                                                                                            a
                                                                                                                                                             Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31
                                                                                                                                                                                                 Desc:




                                                                                                                                           »(D-g-OC

                                                                                                                                   lw      COO=>N-p
                                                                                                                                           Z°> On
                                                                                                                                   5^0     ='o E5^
                                                                                                                                            U)     m -
                                                                                                                                    tsoi           31 i.


                                                                                                                                    gW             0 ...
                                                                                                                                                   > ?
                                                                                                                                                         t



                                                      ^ ,, 1 r-, V;« ^lEl?




                                                                                                                 J
This packaging is the property of the U.S. Postal Service® and is provided solely for use in sending Priority Man_Express™shlpments'Misuse may
           "be a violation of federal law. This packaging is not for resale. EP13F © U.S. Postal Service; July 2013; All rights reserved.
Case:17-03283-LTS
  Case:17-03283-LTSDoc#:6174-1
                     Doc#:5143-3Filed:04/10/19
                                    Filed:02/15/19Entered:04/10/19    16:08:31 Desc:
                                                     Entered:02/15/1914:28:10  Desc:
                 Pro Exhibit
                     Se Notices  of Participation
                             3- Notice             PagePaae
                                       of Participation  131 2ofof142
                                                                   3
  ATHIS NOTICE MUST BE FILED AND SERVEt) ON OR BEFORE [INSERT DATE
  THAT IS 60 DAYS AFTER ENTRY OF ORDER GRANTING PROCEDURES MOTION]

                                    UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF PUERTO RICO ^ -

                                                                                                            '•V
                                                                                                            ^0
                                                                                                             t
  In re:                                                                                                    GO


  THE FINANCIAL OVERSIGHT AND                                           PROMESA L-:;, ^
  MANAGEMENT BOARD FOR PUERTO RICO,                                     Title HI - -'^.- ^
                                                                                                             ;^^

                    as representative of                                Case No. 17-BK-3283 (LTS) ~~


  THE COMMONWEALTH OF PUERTO RICO et al.,                               (Jointly Administered)

                    Debtors.
                                                                -X


                       NOTICE OF PARTICIPATION IN OMNIBUS OBJECTION
                    TO CLAIMS FILED OR ASSERTED BY HOLDERS OF CERTAIN
                        COMMONWEALTH GENERAL OBLIGATION BONDS

           This Notice of Participation must be served and filed no later than [insert date that is 60
   days after entry of order granting Procedures Motion] in accordance with the instructions set forth
   at the end of this document.


           The party identified below ("'Participant") hereby advises the Objectors that it intends to
   participate in the lidgation of the Omnibus Objection of the Financial 0^'ersight and Management Board,
   Actmg Through its Special Claims Committee, and the Official Committee ofUnsecured Creditors,
   Pursuant to Bankruptcy Code Section 502 and Bankruptcy Rule 3007, to Claims Filed or Asserted by
   Holders of Certain Commonwealth General Obligation Bonds, dated January 14, 2019 [Docket No. 4784]
   (the "Objection"'), which asserts that all claims that have been or may be asserted against fhe
   Commonwealth of Puerto Rico on account of general obligation bonds issued by the Commonwealth in or
   after 2012 (the "Challenged GO Bonds") are invalid.

           To ensure full participation rights in the litigation of the Objection, Participant provides all of the
   information requested in items 1 through 3 below:

   1. Participant's contact information, mcluding email address, and that of its counsel, if any:


   Participant Name and Contact Information Counsel Contact Information (if any)

    AL/^J e>. [^P^QW^
   Participant Name_ Firm Nam6 (if ap^licfcfcle)
       _L-I:?A C^s-rues L^^^/^,Lu^s
   Contact Person (if Participant is not an individual) Contact Perso-t
    Lt-^ (^ Go^W-e^a^ c0^ U2Aj2_rlfl^^V^'J • c-AyvN
   Email Address Email Address
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31 Desc:
   Case:17-03283-LTS  Doc^5143-3
                 Pro Se            Filed:02/15/19Page
                        Notices of Participation  Entered :02/15/1914:28:10
                                                      132 of 142            Desc:
                              .E)<hibit 3- Notice of Participation _Page 3 of 3
   * THIS NOTICE REQUIRES ACTION ON OR 6EFORE [INSERT DATE THAT IS 60
   DAYS FROM DATE OF ENTt<Y OF ORDER GRANTING PROCEDURES MOTION]ft
  ^n2L Q^J&JL^^T^ ^r- ^2L. ^V^t^5A^^^rk
   Address line 1 Address line 1


   Address line 2 Address line 2

   AJ^^<t^Aa^w^ »-\T>/i^LA^ ^IM^^AJT^^L^ Ai£> >£>(p^'?
   City, State Ziptode City, State Zifr)Code

    ,L).s^ Country
   Country
           _ -(^^-
   2. Participant advises that it (choose one of the following by marking "X" in the appropriate space):

                         intends to support the relief requested in the Objection (i.e., Participant
               believes the Court should find that the Challenged GO Bonds are invalid); or

                  ^__mtends to oppose the relief requested in the Objection (i.e.. Participant
               believes that the Court should find that the Challenged GO Bonds are valid^

   3. If Participant is not a holder of a Challenged GO Bond, it can skip to the end of this Notice and
           sign. If Participant is a holder of one or more Challenged GO Bonds, Participant must respond to
           the following paragraphs (a) and (b) to the best of Participant s knowledge.

               (a) Provide the CUSIP Numbers of all Challenged GO Bonds held by Participant:
                       -]4-s1^-t^

               (b) Did Participant purchase any^its Challenged GO Bonds in whole or in part on the
                      secondary market? YES or ^O^please circle one).




       Print Name

      ^ww'^-^-±^-d 1^^^-

              ^4_
       Title (if Participant is not an Individual)


       Date

   Instructions for Serving and Filing Notice of Participation: This Notice of Participation must be (i)
   served by email on the Notice Parties set forth in paragraph 8 of the Objection Procedures and (ii) filed
   electrouically with the District Court pursuant to its Electronic Case Filing procedures. If the
   Participant is not represented by counsel, the Participant may file a paper copy of this Notice of
   Participation with the District Court by delivering such Notice of Participation by mail or by hand
   addressed to: The Clerk of the United States District Court for the District of Puerto, Room 150
   Federal Building, 150 Carlos Chardon avenue, San Juan, PR 00918-1767.
                     Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31                            Desc:
                                      Pro Se Notices of Participation Page 133 of 142



                         ^>.'



Law Office ofLiya Castles, LLC
                                ^^>^v-x^^>^>^.^^^^^^^>^.^>^^,^^.^                                                     .M^.^            ^>^


                                                                                                                          $0.500
                                                                              ••.r-'^'.^'y". •('NT^'T'i'u>~^:7"'-"r
                                                                                ,^—^' .iL-J-.'A^/f .i ,*~^hl-^a^t.



PO Box 484                                                                   •NiD.;£07                                 US POSTAGE
                                                                                                                       FIRST-CLASS
Prince Ftederick MD 20678                                                    m;WR "'(21S*                               FROM 20639
                                                                                                                        APR 04 2019
                                                                              'f'^. ;A. '•••»
                                                                                                                           stamps
                                                                                                                             endicia




                                   U|,Hit|i,Hi.|HiiimHi,i,i|iH,|i,i||,i,i||U|,i|,itin,i|i|
              '"Y,                 Clerk, United States District Court for the District of
              ;.n                  Room 150 Federal Building
                                   150 Avenue Carlos Chardo
                                   San Juan PR 00918-1700
              u..




              I
             c-
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31 Desc:
 Case:17-03283-LTS
                 Pro Doc#:5143"3
                     Se Notices ofFiled:02/15/19 Entered:02/15/1914:28:10
                                  Participation Page 134 of 142           Desc:
                     Exhibit 3- Notice of Participation Paae 2 of 3
  ATHIS NOTICE MUST BE FILED AND SERVEt) ON OR ffEFORE [INSERT DATE
  THAT IS 60 DAYS AFTER ENTRY OF ORDER GRANTING PROCEDURES MOTION]

                                   UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF PUERTO RICO
                                                                                                                          ••^-=1




                                                               "X                                          , f •
                                                                                                            f'T'




                                                                                                           1->
                                                                                                                      -^
  In re:                                                                                                              <
                                                                                                  £> .~              <J3
                                                                                                  J: -r.
  THE FINANCIAL OVERSIGHT AND                                          PROMESA                                      ~'o


  MANAGEMENT BOARD FOR PUERTO RICO,                                    Title III
                                                                                                                   0-1



                                                                                                (LTS)
                                                                                                                   •~^»
                   as representative of                                Case No. 17-BK-3283


  THE COMMONWEALTH OF PUERTO RICO et al.,                              (Jointly Administered)

                   Debtors.



                     NOTICE OF PARTICIPATION IN OMNIBUS OBJECTION
                   TO CLAIMS FILED OR ASSERTED BV HOLDERS OF CERTAIN
                       COMMONWEALTH GENERAL OBLIGATION BONDS

          This Notice of Participation must be served and filed no later than [insert date that is 60
  days after entry of order granting Procedures Motion] in accordance with the instructions set forth
  at the end of this document.


          The party identified below ("Participant"^ hereby advises the Objectors that it intends to
  participate in the litigation of the Omnibus Objection of the Financial 0^'ersight and Management Board,
  Acting Through its Special Claims Committee, and the Official Committee ofUnsecured Creditors,
  Pursuant to Bankruptcy Code Section 502 and Bankmptcy Rule 3007, to Claims Filed or Asserted by
  Holders of Certain Commonwealth General Obligation Bonds, dated January 14, 20 19 [Docket No. 4784]
  (the "Obiection"\ which asserts that all claims that have been or may be asserted against the
  Commonwealth of Puerto Rico on account of general obligation bonds issued by the Commonwealth in or
  after 2012 (the "Challenged GO Bbnds") are invalid.

           To ensure full participation rights in the litigation of the Objection, Participant provides all of the
  information requested m items 1 through 3 below:


  1. Participant's contact information, mcluding email address, and that of its counsel, if any:


  Participant Name and Contact Information Counsel Contact Information (if any)

  LA.?^ ( \t^\^^
  Participant l^apie ~ Firm Name (if applicable)


  Contact Person (if Participant is not an individual) Contact Person
  L\z^ <^> cLA-^ru^SLyvv^ . COT^\
  Email Address Email Address
Case:17-03283-LTS  Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31 Desc:
 Case:17-03283-LTS Doc#:5143-3 Filed:02/l5/19 Entered:02/15/1914:28:10 Desc:
                 ProExhibit
                     Se Notices of Participation
                            3- Notice              Page
                                      of Participation   1353of
                                                       Paae  of 142
                                                                3
  A THIS NOTICE REQUIRES ACTION ON OR 6EFORE [INSERT DATE THAT IS 60
 DAYS FROM DATE OF ENTRY OF ORDER GRANTING PROCEDURES MOTION]*
  &_oZ_l^_Qu^c^s&^e^i &e-.
  Address line 1 Address line 1


  Address line 2                                                 Address line 2

 44^vvhyvc5^> UJ^ \^> ^° ^ ^ ^
  City, State Zip Code                                           City, State Zip Code

       U SA
  Country                                                        Country


          Participant advises that it (choose one of the following by marking "X" in the appropriate space):

                         intends to support the relief requested in the Objection (i.e.. Participant
              believes the Court should find that the Challenged GO Bonds are invalid): or

                   y     intends to oppose the relief requested in the Objection (i.e.. Participant
              believes that the Court should find that the Challenged GO Bonds are valid^;

          If Participant is not a holder of a Challenged GO Bond, it can skip to the end of this Notice and
          sign. If Participant is a holder of one or more Challenged GO Bonds, Participant must respond to
          the following paragraphs (a) and (b) to the best of Participant's knowledge.

              (a) Provide the CUSIP Numbers of all Challenged GO Bonds held by Participant:



              (b) Did Participant purchase any^ofits Challenged GO Bonds in whole or in part on the
                     secondary market? YES ortNCKYolease circle one).




     Print Name



      Title (if Participant is not an Individual)


         ^w^-
      Date

 Instructions for Serving and Filing Notice of Participation: This Notice of Participation must be (i)
 served by email on the Notice Parties set forth in paragraph 8 of the Objection Procedures and (ii) filed
 electronically with the District Court pursuant to its Electronic Case Filing procedures. If the
 Participant is not represented by counsel, the Participant may file a paper copy of this Notice of
 Participation with the District Court by delivering such Notice of Participation by mail or by hand
 addressed to: The Clerk of the United States District Court for the District of Puerto, Room 150
 Federal Building, 150 Carlos Chardon Avenue, San Juan, PR 00918-1767.
             Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31            Desc:
                              Pro Se Notices of Participation Page 136 of 142




                       ^.'   ^v/   ..-v-x^w^'^;^^^^^>^%^^-^>^^^^.^^.M^^^ „
Law Office ofLi^a Castles, LLC                                            -c^'-n'is^'mtT
                                                                                                       $0.500
PO Box 484                                                                •ND, ^07                 US POSTAGE
                                                                                                   FIRST-CLASS
Prince Frederick MD 20678                                                 W.^PR "^                  FROM 2063S
                                                                                                    APR 04 2019   0
                                                                           '^'•V.^, 'S.. .«.
                                                                                                       stamps
                                                                                                        endicia




                                                      il|l||,|l,l||,l,l||U|,l|,l|l|l,l|l|

               ^                   Clerk, United States District Court for the District of
             > !/->                Room 150 Federal Building
                                   150 Avenue Carlos Chardo
                                   San Juan PR 00918-1700
              4-JL .




               1
             0-
 Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31                                   Desc:
SRF 31030         Pro Se Notices of Participation Page 137 of 142
*THIS NOTICE MUST BE FILED AND SERVED ON OR BEFORE APRIL 16, 2019*


                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF PUERTO RICO

                                                            -X


In                          re:                         :


THE FINANCIAL OVERSIGHT AND                                         PROMESA
MANAGEMENT BOARD FOR PUERTO RICO,                                   Title III

                 as representative of                               Case No. 17-BK-3283 (I/TS).
                                                                                                       -LJ

THE COMMONWEALTH OF PUERTO RICO et aL,                              (Jointly Administered) : _' i r'


                 Debtors.
                                                            -x           •!            •          ^



                    NOTICE OF PARTICIPATION IN OMNIBUS OBJECTION ^:-
                 TO CLAIMS FILED OR ASSERTED BY HOLDERS OF CERTAIN
                     COMMONWEALTH GENERAL OBLIGATION BONDS

       This Notice of Participation must be served and filed no later than April 16,2019 in
accordance with the instructions set forth at the end of this document

        The party identified below ("Participant"') hereby advises the Objectors that it intends to
participate in the litigation of the Omnibus Objection of the Financial Oversight and Management Board,
Acting Through its Special Claims Committee, and the Official Committee qfUnsecured CredHors,
Pursuant to Bankruptcy Code Section 502 and Bankruptcy Rule 3007, to Claims Filed or Asserted by
Holders of Certain Commonwealth General Obligation Bonds, dated January 14, 2019 [Docket No. 4784]
(the "Objection"'), which asserts that all claims that have been or may be asserted against the
Commonwealth of Puerto Rico on account of general obligation bonds issued by the Commonwealth in or
after 2012 (the "Challenged GO Bonds") are invalid.

       To ensure full participation rights in the litigation of the Objection, Participant provides all of the
information requested in items 1 through 3 below:

1. Participant's contact information, including email address, and that of its counsel, if any:


Particmant Name and CQntactInformation Counsel Contact Information (if any)

                            ^s^_^
PahwqfantjName I * Firm Name (if applicable)


Contact Person (if Participant is not an individual) Contact Person


Email Address Email Address
Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31                            Desc:
 SRF 31030       Pro Se Notices of Participation Page 138 of 142


 Address line I Address line 1


 Address line 2 Address line 2


 City, State Zip Code City, State Zip Code


 Country                                Country


 2, Participant advises that it (choose one of the following by marking "X" in the appropriate space);

                       intends to support the relief requested in the Objection (i.e., Participant
             believes the Court should find that the Challenged GO Bonds are invalid); or

               x        intends to oppose the relief requested in the Objection (i.e., Participant
             believes that the Court should find that the Challenged GO Bonds are valid)

 3, If Participant is not a holder of a Challenged GO Bond, it can skip to the end of this Notice and
          sign. If Participant is a holder of one or more Challenged GO Bonds, Participant must respond to
         the following paragraphs (a) and (b) to the best of Participant's knowledge.

             (a) Provide the CUSIP Numbers of all Challenged GO Bonds held by Participant:


                            r?\4L~Y)20
             (b) Did Participant pui'9tee^ny of its Challenged GO Bonds in whole or in part on the

                                         \^
                              market^ YES<[n-
                    secondary market^YES    ^r NO
                                                NO (please circle one).




                              Wb-—
    <3»< M<^
     Print Name



     Title (if Participant is not an Individual)


      MAAOl 2.^ ^o^
     Date

 Instructions for Serving and Filing Notice of Participation: This Notice of Participation must be (i)
 served by email on the Notice Parties set forth in paragraph 8 of the Objection Procedures and (ii) filed
 electronically with the District Court pursuant to its Blectronic Case Filing procedures. If the
 Participant is not represented by counsel, the Participant may file a paper copy of this Notice of
 Participation with the District Court by delivering such Notice of Participation by mail or by hand
 addressed to: The Clerk of the United States District Court for the District of Puerto, Room 150
 Federal Building, 150 Carlos Chardon Avenue, San Juan, PR 00918-1767.
                            ll|'ll|i||i|nuiirlul'ul!i!""U'i.U|f|.|inl!i|i!
                                         Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31                      Desc:             U.S.POSTAGE»P(TNEYBOWES

           Wealth
                                                                    Pro Se Notices of Participation Page 139 of 142
                                                                                                                                                 TO <^.^s=
                                                                                                                                             .-K^SS^ nf—^SSJf^
           Management                                                                                                                                                          0
                                                                                                                                               '^      ZIP 07932
                                                                                                                                                          02 4^"~ ^ vv '•
                                                                                                                                                 :^r:' -:: 0000351774APR 05 2019
200 ParkAvenue, 2nd Floor
Florham Park, NJ 07932




                                                                The Clerk of the United States District Court
                                                                For the District of Puerto Rico
                                                                Room 150, Federal Building
                                                                150 Carlos Chardon Avenue
                                                                San Juan/PR 00918-1767




                                                                                                                •,' ^ '^
                                                                                                                           ^v




                                                                                                          / fi U 6- ^ W
                                                                                                         ti-^
                                                                                                                                \'^", vt
Case:17-03283-LTS
  SRF 31030
                   Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31                               Desc:
                 Pro Se Notices of Participation Page 140 of 142
  *THIS NOTICE MUST BE FILED AND SERVED ON OR BEFORE APRIL 16,2019*


                                  UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF PUERTO RICO

                                                              •X
                                                                                                        T)
                                                                                                        ./->

  In                         re:                          :          '         -:''

                                                                                                        en

  THE FINANCIAL OVERSIGHT AND                                         PROMESA 'r.~- --

  MANAGEMENT BOARD FOR PUERTO RICO,                                   TvitleIII '-
                                                                                                         '^'


                  as representative of                                Case No. 17-BK-3283 (LTS)          \^1


  THE COMMONWEALTH OF PUERTO RICO et a/,                              (Jointly Administered)

                  Debtors.



                     NOTICE OF PARTICIPATION IN OMNIBUS OBJECTION
                  TO CLAIMS FILED OR ASSERTED BY HOLDERS OF CERTAIN
                      COMMONWEALTH GENERAL OBLIGATION BONDS

      .' • This Notice of Participation must be served and filed no later than April 16,2019 in
  accordance with the instructions set forth at the end oi' this document.

          The party identified below ('"Participant") hereby advises the Objectors tb^t it intends to
  participate in the litigation of the Omnibus Objection of the Financial Oversight and Management Board,
  Acting Through its Special Claims Committee^ and the Official Committee ofUnsecifred Creditors,
  Pursuant to Bankruptcy Code Section 502 and Banlo'nptcy Ride 3007, to Claims Filed or Asserted by
  Holders of Certain Commonwealth Genera! Obligation Bonds, dated January 14,2019 [Docket No, 4784]
  (the "Objection"'), which asserts that all claims that have been or may be asserted against the
  Commonwealth of Puerto Rico on account of* general obligation bonds issued by the Commonwealth in or
  after 2012 (the "Challenged GO Bonds") are invalid.

         To ensure full participation rights in the litigation of the Objection, Participant provides all of the
  information requested in items 1 through 3 below;

  ~T~~ Participant's contacTinTormation, including email address, and tIiafoHts" counsel, it any:


  P_articipantName and Contact Information Counsel Contact Information fit* aw}


                   ^^ev^on
  Partip^ant Name / " Firm Name (if applicable)


  Contact Person (if Participant is not an individual) Contact Person


  Email Address Email Address
Case:17-03283-LTS
 SRF 31030         Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31                                    Desc:
                 Pro Se Notices of Participation Page 141 of 142


 Address line 1 Address line 1


 Address line 2 Address line 2


 City, State Zip Code City, State Zip Code


 Country                                    Countiy
                                                                          ^-




 2. Participant advises that it (choose one of the following by making "X" in the appropriate space);

                             intends to support the relief requested in the Objection (i.e., Participant
                believes the Court should find that the Challenged GO Bonds are invalid): or

                             intends to opnose the relief requested in the Objection (i.e., Participant
                believes that the Court should find that the Challenged GO Bonds are valid)

 3. If Participant is not a holder of a ChaUenged GO Bond, it can skip to the end of this Notice and
         '.sign. If Participant is a holder of one or more Challenged GO Bonds, Participant must respond to
          the following paragraphs (a) and (b) to the best of Participant's knowledge.

                (a) Provide the CUSIP Numbers of all Challenged bo Bonds held by Participant:

                        >mLH-~P20
                (b) Did Participant puiyfiasS^ny of its Challenged GO Bonds in whole or in part on the
                        secondary market?! YES'^i' NO (please circle one).
              C 'I .7;'" ^


 By:      c t>OMi,Z^' i—
                 -y'^ i/ y

       Signature - /' ^


           ^ Uft^^^o^
       Print Name 1;,



       Title (if Participant is not an Individual)

              ^ ->S - ! ^
       Date

 Instructions for Serving and Filing Notice of Participation: This Notice of Participation must be (i)
 served by email on the Notice Parties set forth in paragraph 8 of the Objection Procedures and (ii) filed
 electronically with the District Court pursuant to its Electronic Case Filing procedures. If the
 Participant is not represented by counsel, the Participant may file a paper copy of this Notice of
 Participation with the District Court by delivering such Notice of Participation by mail or by hand
 addressed to: The Clerk of the United States District Court for the District of Puerto, Room 150
 Federal Building, 150 CarSos Chardon Avenue, San Juan, PR 00918-1767.
                                          Case:17-03283-LTS Doc#:6174-1 Filed:04/10/19 Entered:04/10/19 16:08:31
                            •ll'l!ill|i|H!|i|rlnl'uhil'"l!l'rUiil'|i!iUi|i|                                                  Desc:

                                                                                                                                         ^ ^932 $001.15°
                                                        Pro Se Notices of Participation Page 142 of 142                                          U.S POSTAGE »PITNEYBOWES

           Wealth
           Management                                                                                                                ai^
                                                                                                                                     ^s^
                                                                                                                                        P\*;iS



                                                                                                                                         ;.br:- -:: 0000351774APR 05 2019
200 ParkAvenue, 2nd Floor
Florham Park, NJ 07932




                                                               The Clerk of the United States District Court
                                                               For the District of Puerto Rico
                                                               Room 150, Federal Building
                                                               150 Carlos Chardon Avenue
                                                               San Juan, PR 00918-1767




                                                                                                                    s."'.'




                                                                                                        ^ ., ,j 6- Mdf 6181
